

116 HR 1371 IH: Flu Vaccine Act
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1371IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2019Ms. DeLauro (for herself, Ms. Castor of Florida, Mr. Cohen, Ms. Jackson Lee, Mrs. Carolyn B. Maloney of New York, and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo conduct or support further comprehensive research for the creation of a universal influenza
			 vaccine.
	
 1.Short titleThis Act may be cited as the Flu Vaccine Act. 2.Research for the creation of a universal influenza vaccine (a)In generalThe Director of the National Institute of Allergy and Infectious Diseases shall conduct or support comprehensive research for the creation of a universal influenza vaccine.
 (b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $200,000,000 for each of fiscal years 2020 through 2024.
			